Citation Nr: 0925126	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision, which denied 
service connection for PTSD.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a current diagnosis of PTSD.

CONCLUSION OF LAW
The Veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2005 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Failure to provide pre-adjudicative notice of any of 
the notice elements is presumed to create prejudicial error.  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
November 2005 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand what was necessary to 
substantiate a service connection claim.  See Quartuccio.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran's VA treatment records and private medical 
records from reflect extensive psychiatric treatment.  There 
is no indication that the Veteran has PTSD.  As these medical 
records are current and thorough, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  An examination is not 
required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
Specifically, the Veteran asserts that his PTSD resulted from 
a training accident wherein a member of the Veteran's unit 
was killed while attempting to load a bulldozer onto the back 
of a flatbed trailer.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Furthermore, where a combat veteran alleges he suffers 
disability due to a combat related inservice injury, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the Veteran served during wartime, he does not 
allege combat service nor do his service personnel and 
treatment records indicate combat service.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Additionally, the Joint Services Records Research Center 
(JSSRC) confirmed the Veteran's stressor event as witnessing 
a member of his unit being killed.  

Nevertheless, in this case, the evidence does not show that 
the Veteran has a current diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  Psychiatric treatment notes dated 
from January 2002 to March 2009 show diagnoses of bipolar 
disorder, schizoaffective disorder, alcohol dependence, 
cocaine dependence, mood disorder, and antisocial personality 
disorder, but not PTSD.  

The Veteran's service treatment records from his active duty 
service as well as his National Guard medical records have 
been associated with the claims file.  The service treatment 
records are silent as to any psychiatric problems while in 
service.  A Report of Medical Examination, dated in August 
1984, for the Veteran's National Guard service indicated a 
normal psychiatric evaluation.  In an August 1984 Report of 
Medical History, the Veteran indicated that he did not have 
any psychiatric conditions.  

The medical records indicate that the Veteran has been 
treated and hospitalized for psychiatric and alcohol 
dependency reasons continually since 2002.  In December 2006, 
the Veteran's VA psychiatrist noted that the Veteran's years 
of treatment at the VA medical center have been more related 
to his trouble with addiction rather than to his psychiatric 
diagnoses.  It was this psychiatrist's opinion that the 
Veteran's psychiatric conditions did not constitute a 
permanent disability.  During a March 2007 VA mental health 
examination, the examiner noted a history of suicidal 
ideation with no documented attempts.  It was noted that the 
Veteran battled with substance abuse most of his life.  He 
was assessed with bipolar and schizoaffective disorder as 
well as alcohol abuse.  The Veteran submitted to private 
mental health treatment at Hopewell Center from April 2007 to 
September 2007.  The notes indicate extensive alcohol use.  
In an August 2007 social service assessment from the 
Metropolitan St. Louis Psychiatric Center, the examiner noted 
that the Veteran was involuntarily admitted to the center.  
During the evaluation, the examiner assessed the Veteran, 
noting that he has been treated and diagnosed with mood 
disorder, paranoid schizophrenia, and alcohol abuse, and 
indicating that the Veteran's problems were likely linked 
more to alcohol abuse than to his psychological disorders.  
In an August 2007 medical and psychiatric assessment from the 
State of Missouri Department of Mental Health, it was 
indicated that the Veteran was involuntarily admitted for 
psychiatric treatment and was diagnosed with alcohol 
dependence, mood disorder, and anti-personality disorder.  In 
September 2007, a PTSD screening was negative.  During a 
January 2009 VA mental health examination to establish 
competency, the Veteran was assessed with schizoaffective 
disorder and alcohol dependency.  The most recent psychiatric 
treatment note, dated in March 2009, indicates that the 
Veteran has bipolar disorder and alcohol dependence.  

In sum, the medical evidence of record-which consists mainly 
of VA treatment records-shows that the Veteran does not have 
a current diagnosis of PTSD.  On the contrary, the most 
recent medical evidence shows that he has diagnoses of 
bipolar disorder, schizoaffective disorder, and alcohol 
dependency, but not PTSD.  The evidence preponderates against 
a finding that the Veteran has a current diagnosis of PTSD 
according to the criteria of the DSM-IV.  As noted, a 
September 2007 PTSD screening was negative, and all treatment 
records are also negative for a diagnosis of PTSD.  As a 
result, the Board finds that the preponderance of the 
evidence is against a current diagnosis of PTSD.  Service 
connection cannot be sustained.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert v. Brown, 1 Vet. 
App. 49, 53 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


